     Case 2:20-cv-05017-PA-MAA Document 1 Filed 06/05/20 Page 1 of 6 Page ID #:1


 1   Hazel U. Poei (SBN 214928)
     hazel.poei@jacksonlewis.com
 2   Tony P. Zhao (SBN 313328)
     tony.zhao@jacksonlewis.com
 3   JACKSON LEWIS P.C.
     725 South Figueroa Street, Suite 2500
 4   Los Angeles, California 90017-5408
     Telephone: (213) 689-0404
 5   Facsimile: (213) 689-0430
 6   Attorneys for Defendant
 7   SELIG PARKING, INC.
 8

 9                              UNITED STATES DISTRICT COURT
10
                               CENTRAL DISTRICT OF CALIFORNIA
11

12   CARLOS CAMPOS, an individual,              Case No.:
13
                  Plaintiff,                    DEFENDANT’S NOTICE OF REMOVAL
14                                              OF CIVIL ACTION TO FEDERAL
15         vs.                                  COURT UNDER 28 U.S.C. § 1441
16                                              [Filed Concurrently with Civil Case Cover
     SELIG PARKING, INC., a Georgia             Sheet; Corporate Disclosure Statement;
17                                              Declarations of Ericka Bryant and Hazel U.
     corporation doing business in California   Poei and Exhibits Related Thereto; and
18                                              Certification and Notice of Interested Parties]
     as AAA PARKING; and Does 1-100,
19
     Inclusive,                                 Complaint Filed: April 16, 2020
20

21                Defendants.
22

23

24         TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
25   CENTRAL DISTRICT OF CALIFORNIA AND TO PLAINTIFF CARLOS
26   CAMPOS AND HIS COUNSEL OF RECORD HEREIN:
27         PLEASE TAKE NOTICE that Defendant Selig Parking Inc. (“Defendant”) hereby
28   invoke this Court’s jurisdiction under the provisions of 28 U.S.C. §§ 1332, 1441(a) and
                                                  1

        DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT UNDER 28 U.S.C. § 1441
     Case 2:20-cv-05017-PA-MAA Document 1 Filed 06/05/20 Page 2 of 6 Page ID #:2


 1   1441(b) and remove the above-entitled action to this Court from the Superior Court of the
 2   State of California in and for the County of Los Angeles.
 3                     VENUE AND STATEMENT OF JURISDICTION
 4         1.     This action was filed in the Superior Court of the State of California in and
 5   for the County of Los Angeles. Therefore, venue properly lies in the United States District
 6   Court for the Central District of California, Western Division pursuant to 28
 7   U.S.C.§§ 84(b), 1391 and 1441(a).
 8         2.     This Court has original jurisdiction over this action under the diversity of
 9   citizenship statute. See 28 U.S.C. § 1332. The diversity statute grants district courts
10   original jurisdiction over civil actions where the matter in controversy exceeds the sum or
11   value of $75,000.00, exclusive of interest and costs, and is between citizens of different
12   states. As set forth below, this case meets all of the diversity statute’s requirements for
13   removal. See 28 U.S.C. §§ 1332, 1441, and 1446.
14         3.     On April 16, 2020, Plaintiff Carlos Campos (“Plaintiff”) filed a civil
15   complaint against Defendant in the Superior Court of the State of California in and for the
16   County of Los Angeles entitled Carlos Campos v. Selig Parking, Inc., Case No.
17   20STCV14732 (“Complaint”). Plaintiff’s Complaint sets forth nine causes of action: (a)
18   Unpaid Wages/Overtime Pay; (b) Failure to Provide Meal Periods; (c) Failure to Provide
19   Rest Periods; (d) Labor Code § 203 Violation; (e) Labor Code § 226 Violation; (f) Labor
20   Code § 558 Violation; (g) Breach of Employment Contract; (h) Breach of Implied
21   Covenant of Good Faith and Fair Dealing; and (i) Unfair Business Practices. [Declaration
22   of Hazel U. Poei (“Poei Decl.”), ¶ 2.]
23         4.     A true and correct copy of Plaintiff’s Complaint (including Summons and
24   Civil Case Cover Sheet), served on Defendant via Notice and Acknowledgement of Receipt
25   on April 16, 2020, and acknowledged by Defendant via signed and returned Notice and
26   Acknowledgement of Receipt on May 6, 2020, is attached as Exhibit A to Poei Decl., ¶ 2.
27         5.     On May 8, 2020, Plaintiff filed with the Superior Court a Proof of Service of
28   the Complaint on Defendant. [Poei Decl., ¶ 3 and Exhibit B attached thereto.]
                                                  2

        DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT UNDER 28 U.S.C. § 1441
     Case 2:20-cv-05017-PA-MAA Document 1 Filed 06/05/20 Page 3 of 6 Page ID #:3


 1          6.    Furthermore, a true and correct copy of Notice of Case Management
 2   Conference, served on Defendant on May 20, 2020, is attached as Exhibit C to Poei Decl.,
 3   ¶ 4.
 4          7.    On June 3, 2020, Defendant filed in the Los Angeles Superior Court its
 5   Answer to Plaintiff’s Complaint and served its Answer on Plaintiff. A true and correct
 6   copy of Defendant’s Answer is attached as Exhibit D to Poei Decl., ¶ 5.
 7          8.    Exhibits A, B, C, and D constitute all of the pleadings that have been filed by
 8   or against Defendant in this action as of the date of the filing of this Notice of Removal.
 9   [Poei Decl. ¶ 6.]
10          9.    Defendant’s Notice of Removal is timely. Under 28 U.S.C. § 1446(b), a notice
11   of removal of a civil action must be filed within 30 days after service of the summons and
12   complaint. Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc. (1999) 526 U.S. 344, 354
13   (the 30-day removal period runs from the service of the summons and complaint; receipt
14   of summons and complaint is insufficient to trigger removal period). Plaintiff served his
15   complaint on Defendant via Notice and Acknowledgement of Receipt on April 16, 2020;
16   Defendant signed and returned the Notice and Acknowledgement of Receipt on May 6,
17   2020. This Notice of Removal is filed on June 5, 2020, and therefore is timely under 28
18   U.S.C. § 1446(b).
19                             SERVICE ON THE STATE COURT
20          10.   Pursuant to 28 U.S.C. § 1446(d), contemporaneously with the filing of this
21   Notice of Removal in the United States District Court for the Central District of California,
22   written notice of such filing will be given by the undersigned to Plaintiff s counsel of record
23   and a copy of the Notice of Removal will be filed with the Clerk of the Los Angeles County
24   Superior Court.
25                                DIVERSITY OF CITIZENSHIP
26                           Complete Diversity of Citizenship Exists
27          11.   This Notice of Removal is based on diversity jurisdiction. The diversity of
28   citizenship statute provides in pertinent part that “[t]he district courts shall have original
                                                    3

        DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT UNDER 28 U.S.C. § 1441
     Case 2:20-cv-05017-PA-MAA Document 1 Filed 06/05/20 Page 4 of 6 Page ID #:4


 1   jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of
 2   $75,000, exclusive of interest and costs, and is between — (1) citizens of different States
 3   . . .” See 28 U.S.C. § 1332(a).
 4         12.    “Any civil action” commenced in state court is removable if it might have
 5   been brought originally in federal court. See 28 U.S.C § 1441(a). Any case that could have
 6   been commenced in federal court based on diversity of citizenship can be removed from
 7   state court on this ground. See 28 U.S.C. § 1441(b). In order to remove a case to federal
 8   court on diversity grounds, two basic elements must be satisfied: (a) complete diversity
 9   must exist between the parties, i.e., Plaintiff and Defendant must be “citizens” of different
10   states; and (b) the amount in controversy must exceed $75,000.00. See 28 U.S.C. § 1332.
11         13.    This action is a civil action over which this Court has original jurisdiction
12   under 28 U.S.C. § 1332 and which may be removed to this Court by Defendant pursuant
13   to 28 U.S.C. § 1441(a) based on the existence of complete diversity of citizenship between
14   the real parties to this action and on the fact that the amount in controversy exceeds
15   $75,000.00, as discussed below.
16         14.    For diversity purposes, a person is a “citizen” of the state in which he or she
17   is domiciled. See Kantor v. Wellesley Galleries, Ltd. (9th Cir. 1983) 704 F.2d 1088, 1090;
18   see also, LeBlanc v. Cleveland (2nd Cir. 2001) 248 F.3d 95, 100 (citizenship determined at
19   the time the lawsuit is filed); see also, Lundquist v. Precision Valley Aviation, Inc. (1st Cir
20   1991) 946 F.2d 8, 10. A person’s domicile is the place he or she resides with the intention
21   to remain, or to which he or she intends to return. See Kanter v. Warner–Lambert Co. (9th
22   Cir. 2001) 265 F.3d 853, 857.
23         15.    Here, Plaintiff is, and at all times relevant to his Complaint was, an individual
24   residing in Los Angeles County, California and therefore a citizen of the State of
25   California. [See Exhibit A to Poei Decl., ¶ 1.]
26         16.    For purposes of 28 U.S.C. § 1332, a corporation is deemed to be a citizen of
27   any State where it has been incorporated and of the State where it has its “principal place
28   of business.” See 28 U.S.C. § 1332(c)(1). As clarified by the United States Supreme Court
                                                    4

        DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT UNDER 28 U.S.C. § 1441
     Case 2:20-cv-05017-PA-MAA Document 1 Filed 06/05/20 Page 5 of 6 Page ID #:5


 1   in Hertz Corp. v. Friend (2010) 559 U.S. 77, 92-99, “the phrase ‘principal place of
 2   business’ in § 1332(c)(1) refers to the place where a corporation’s high level officers direct,
 3   control, and coordinate the corporation’s activities, i.e., its ‘nerve center,’ which will
 4   typically be found at its corporate headquarters.”
 5         17.    Here, Defendant is a corporation organized and incorporated under the State
 6   of Georgia. [Declaration of Ericka Bryant (“Bryant Decl.”), ¶ 3.] Defendant’s headquarters
 7   is located in Georgia. Id. Various high-level officers of Defendant direct, control, and
 8   coordinate its corporate activities in Georgia. Id.
 9                                AMOUNT IN CONTROVERSY
10         18.    This Action also meets the amount in controversy requirement for removal
11   based on diversity jurisdiction. 28 U.S.C. § 1332(a) authorizes the removal of cases in
12   which, among other factors above, the matter in controversy exceeds the sum or value of
13   $75,000.00, exclusive of interest and costs. Without admitting that Plaintiff will recover
14   any damages, Defendant asserts that the amount in controversy in this action could exceed
15   $75,000.00, exclusive of interest and costs.
16         19.    As specified in the Complaint, Plaintiff seeks a total of at least $139,527.03
17   in damages. [See Exhibit A to Poei Decl., “Prayer for Relief.”] When removal is sought on
18   diversity grounds, “the sum demanded in good faith in the initial pleading shall be deemed
19   to be the amount in controversy.” 28 U.S.C. § 1446(c)(2).
20         20.    In determining whether the amount in controversy exceeds $75,000.00, the
21   Court must presume the plaintiff will prevail on each and every one of his claims. Kenneth
22   Rothschild Trust v. Morgan Stanley Dean Witter (C.D. Cal. 2002) 199 F.Supp. 993, 1001,
23   citing Burns v. Windsor Ins. Co. (11th Cir. 1994) 31 F.3d 1092, 1096 (the amount in
24   controversy analysis presumes that “plaintiff prevails on liability”) and Angus v. Shiley Inc.
25   (3d Cir. 1993) 989 F.2d 142, 146 (“the amount in controversy is not measured by the low
26   end of an open-ended claim, but rather by reasonable reading of the value of the rights
27   being litigated”). Moreover, the argument and facts set forth herein may appropriately be
28   considered in determining whether the jurisdictional amount in controversy is satisfied.
                                                    5

        DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT UNDER 28 U.S.C. § 1441
     Case 2:20-cv-05017-PA-MAA Document 1 Filed 06/05/20 Page 6 of 6 Page ID #:6


 1   Cohn v. Petsmart, Inc. (2002) 281 F.3d 837, 843, n.1, citing Willingham v. Morgan (1969)
 2   395 U.S. 402, 407 n.3.
 3            21.      As Plaintiff has pleaded well-over the threshold of $75,000.00 in the
 4   Complaint, and given that it is more likely than not that Plaintiff’s claimed damages – as
 5   alleged in the Complaint – also exceed $75,000.00, it cannot be said to a legal certainty
 6   that if Plaintiff prevails at trial he would not be entitled to recover more than the
 7   jurisdictional amount. Thus, removal is proper. See Sanchez v. Monumental Life Ins., 102
 8   F.3d 398, 403-04 (9th Cir. 1996); Luckett v. Delta Airlines, Inc., 171 F. 3d 295, 298 (5th
 9   Cir. 1999).
10                                           NO ADMISSION
11            22.      Defendant does not concede in any way that the allegations in the Complaint
12   or any other pleading discussed above are accurate, nor do they concede that Plaintiff is
13   entitled to any compensatory or statutory damages, injunctive relief, restitution, civil
14   penalties, punitive damages, attorneys’ fees, or any other relief.
15            23.      The undersigned counsel for Defendant has read the foregoing and signs the
16   Notice of Removal pursuant to Rule 11 of the Federal Rules of Civil Procedure, as required
17   by 28 U.S.C. § 1446(a).
18                            CONCLUSION AND REQUESTED RELIEF
19            24.      For the reasons described above, Plaintiff’s claims are properly removable
20   under 28 U.S.C. §1441(a) and (b). Accordingly, Defendant respectfully requests that this
21   Court proceed with this matter as if it had been originally filed herein.
22   DATED: June 4, 2020                       JACKSON LEWIS P.C.
23
                                         By:   /s/ Hazel U. Poei
24
                                               Hazel U. Poei
25                                             Tony P. Zhao
26

27                                             Attorneys for Defendant
28
                                               SELIG PARKING, INC.
     4811-6803-1422, v. 4
                                                     6

         DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT UNDER 28 U.S.C. § 1441
